Citation Nr: 1448962	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  14-26 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Office of the General Counsel


THE ISSUE

Whether the Department of Veterans Affairs (VA) properly denied the appellant's application for accreditation as a claims agent to represent claimants before VA.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 determination by the Department of Veterans Affairs (VA) Office of the General Counsel (OGC).  In January 2014, the General Counsel confirmed this initial denial; a statement of the case was issued in April 2014, and the appellant perfected an appeal.  His petition for a writ of extraordinary relief at the U.S. Court of Appeals of Veterans Claims was withdrawn in May 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2012, the appellant submitted to the OGC an application for accreditation as a claims agent to represent claimants before VA (VA Form 21a).  The OGC notified the appellant via email in January 2013 that he had successfully completed the VA claims agent accreditation examination.  The OGC subsequently contacted the appellant and requested additional information regarding his employment by an attorney who represented veterans before VA, as indicated on his application for accreditation, and his intended use of VA accreditation within the scope of such employment.    

The OGC denied the appellant's application based on a finding that his anticipated employment relationship would be in violation of VA's ethical conduct rules.  The OGC reasoned that the appellant has failed to establish that his employer would not be an interested party, and would not stand to benefit financially from the successful outcome of a claim on which the appellant would provide assistance while he was also an accredited claims agent and prior to the filing of a notice of disagreement.  Therefore, the OGC concluded that the appellant would be a party to an agreement to receive a fee that is prohibited by law or regulation, and would accept unlawful compensation concerning a claim, in that his receipt of salary would violate 38 C.F.R. §§  14.636(c)-(d) (2013).  The OGC concluded that the appellant was not in a position to assist claimants as a claims agent while still employed by an accredited attorney, and accreditation could not be granted merely for career development.  

The OGC, the appellant, and his attorney for this appeal have focused on the interpretation and application of 38 U.S.C.A. § 5904 (West 2002 & Supp. 2013) and implementing regulations 38 C.F.R. § 14.636(c) (2013) (disallowing a fee for representation prior to the filing of a notice of disagreement), § 14.636(d)(2) (circumstances when a fee or salary may be received from a disinterested third party, as opposed to an interested party), and § 14.632(c)(5), (11) (2013) (ethical rules of conduct for accredited agents or attorneys).  

Another regulation, 38 C.F.R. § 14.629(c)(3) (2013), prohibits independent accreditation for a paralegal, legal intern, or law student.  Although the appellant has reported that he is not a certified paralegal, his described duties and employment relationship as a legal assistant appear to fit squarely within the language of this regulation.  Nevertheless, this regulation has not been addressed by the parties in this appeal.  

It appears that OGC is now providing similarly situated applicants an opportunity to respond to its concerns about the potential interplay of a planned practice as a claims agent and the employment relationship with a law firm.  The OGC actions suggest that it would accredit some claims agents who are also employed by a law firm.  In any event, the appellant should have the opportunity to respond to OGC's concerns.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the appellant and his representative the letter currently sent by OGC to law firm employees seeking accreditation as claims agents; asking that the appellant and his representative respond to the seven queries contained in that letter.  

2.  Thereafter, the OGC should readjudicate the claim, and address 38 C.F.R. § 14.629(c)(3), as well as any accountability or transparency concerns in the appellant's employment situation.  If the benefit sought remains denied, issue a supplemental statement of the case, before returning the matter to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

